Citation Nr: 0826195	
Decision Date: 08/05/08    Archive Date: 08/13/08

DOCKET NO.  05-25 043	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in 
Denver, Colorado


THE ISSUES

1.  Entitlement to service connection for residuals of a 
right middle finger injury. 

2.  Entitlement to a rating a rating in excess of 10 for 
degenerative disc disease, cervical spine, prior to November 
1, 2007. 

3.  Entitlement to a rating in excess of 20 percent for 
degenerative disc disease, cervical spine from November 1, 
2007.


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel


INTRODUCTION

The record shows that the veteran served in the United States 
Marine Corps (USMC) Reserves, to include periods of active 
duty for training (ADT) from November 29, 1995 to March 23, 
1996, and from June 1, 1997 to October 14, 1997.  The veteran 
served on active duty in the United States Army from July 
1998 to February 2001.  

This matter comes before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from a March 2005 rating 
decision, by the Denver, Colorado, Regional Office (RO), 
which denied the veteran's claims of entitlement to service 
connection for a finger disability and a rating in excess of 
10 percent for bursitis, C7 spinous process, with mild 
cervical posterior disc bulges at C5-C6 and C6-C7.  He 
perfected a timely appeal to that decision.  Subsequently, in 
a rating action in January 2008, the RO increased the rating 
for the cervical spine disorder, recharacterized as 
degenerative disc disease (DDD) of the cervical spine, from 
10 percent to 20 percent, effective November 1, 2007.  A 
claimant is presumed to be seeking the highest rating 
available under law.  AB v. Brown, 6 Vet. App. 35, 38 (1993).  
Consequently, the matter of a higher evaluation for the 
veteran's cervical spine disorder remains in appellate 
status.  

On April 25, 2008, the veteran appeared and offered testimony 
at a hearing before the undersigned Veterans Law Judge, 
sitting at the RO.  A transcript of that hearing is of 
record.  


FINDINGS OF FACT

1.  The veteran has a deformity of the right middle finger 
that is attributable to injury sustained during ADT.  

2.  Prior to November 1, 2007, the evidence shows the 
veteran's service-connected cervical spine resulted in a 
range of motion of 45 degrees flexion, 35 degrees extension, 
rotation of 60 degrees to the left, 60 degrees to the right, 
and lateral flexion of 50 degrees bilaterally with a combined 
range of motion of 300 degrees with no evidence of muscle 
spasm or guarding severe enough to result in an abnormal gait 
or abnormal spinal contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis.  The veteran did not have 
incapacitating episodes having a total duration of at least 
two weeks during a 12-month period due to his cervical spine 
disorder.  

3.  Prior to November 1, 2007, the veteran's service-
connected cervical spine disorder did not cause neurological 
manifestations.  

4.  The service-connected DDD of the cervical spine currently 
is not shown to be manifested by limitation of forward 
flexion of the cervical spine to 15 degrees or less, 
favorable ankylosis of the entire cervical spine, or evidence 
of incapacitating episodes having a total duration of at 
least 4 weeks during the past 12 months; neurological 
impairment is not demonstrated.  


CONCLUSIONS OF LAW

1.  Residuals of an injury to the middle finger of the right 
hand were incurred in ADT.  38 U.S.C.A. §§ 101, 1110, 1131, 
5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.6, 
3.159, 3.303 (2007).  

2.  The criteria for a disability rating in excess of 10 
percent for DDD of the cervical spine, prior to November 1, 
2007, have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.159, 
4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5235-5243 (2007).  

3.  The criteria for a disability rating in excess of 20 
percent for DDD of the cervical spine on and after November 
1, 2007 have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107 (West 2002 & Supp 2007); 38 C.F.R. §§ 3.159, 4.1, 4.2, 
4.7, 4.10, 4.40, 4.45, 4.71a including Diagnostic Codes 5235-
5243 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist.

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2007); 38 
C.F.R. §§ 3.159, 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of the information and evidence not of record that 
is necessary to substantiate the claim; and to indicate which 
information and evidence VA will obtain and which information 
and evidence the claimant is expected to provide.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  The U.S. Court of 
Appeals for Veterans Claims has held that VCAA notice should 
be provided to a claimant before the initial RO decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  If 
VCAA notice is provided after the initial decision, such a 
timing error can be cured by subsequent readjudication of the 
claim, as in an SOC or Supplemental SOC (SSOC).  Mayfield v. 
Nicholson, 20 Vet. App. 537, 543 (2006); Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006).  

The U.S. Court of Appeals for the Federal Circuit recently 
held that any error in a VCAA notice should be presumed 
prejudicial.  VA bears the burden of rebutting the 
presumption, by showing that the essential fairness of the 
adjudication has not been affected because, for example, 
actual knowledge by the claimant cured the notice defect, a 
reasonable person would have understood what was needed, or 
the benefits sought cannot be granted as a matter of law.  
Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  

In this case, VA satisfied its duty to notify by means of a 
letter dated in October 2004 from the RO to the veteran which 
was issued prior to the RO decision in March 2005.  That 
letter informed the veteran of what evidence was required to 
substantiate the claims and of his and VA's respective duties 
for obtaining evidence.  The veteran was also asked to submit 
evidence and/or information in his possession to the RO.  

The Board finds that the content of the above-noted letter 
provided to the veteran complied with the requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's 
duty to notify and assist.  He was provided an opportunity at 
that time to submit additional evidence.  In addition, the 
July 2005 Statement of the Case (SOC) and the March 2007, the 
January 2008, and the February 2008 Supplemental SOCs (SSOC) 
provided the veteran with an additional 60 days to submit 
additional evidence.  Thus, the Board finds that the purpose 
behind the notice requirement has been satisfied because the 
veteran has been afforded a meaningful opportunity to 
participate effectively in the processing of his claims.  It 
also appears that all obtainable evidence identified by the 
veteran relative to his claims has been obtained and 
associated with the claims file, and that neither he nor his 
representative has identified any other pertinent evidence, 
not already of record, which would need to be obtained for a 
fair disposition of this appeal.  It is therefore the Board's 
conclusion that the veteran has been provided with every 
opportunity to submit evidence and argument in support of his 
claims, and to respond to VA notice.  

As noted above, VCAA notification pre-dated adjudication of 
this claim.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005).  The Board finds no prejudice to the veteran in 
proceeding with the issuance of a final decision.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the veteran has been prejudiced thereby).  In 
addition, to whatever extent the decision of the Court in 
Dingess v. Nicholson, 19 Vet. App. 473, 484 (2006), requires 
more extensive notice in claims for compensation, e.g., as to 
potential downstream issues such as disability rating and 
effective date, the Board finds no violation of essential 
fairness to the veteran in proceeding with the present 
decision, since the veteran was informed of the provisions of 
Dingess in March 2006.  

In light of the March 2006 VCAA letter issued to the veteran, 
the March 2007 SSOC, the January 2008 SSOC, and the hearing 
testimony provided by the veteran before the Board in April 
2008, the Board finds that the veteran was informed of the 
criteria for establishing a higher evaluation for 
degenerative disc disease of the cervical spine.  
Specifically, the veteran was told that ratings were assigned 
with regard to severity from 0 percent to 100 percent, 
depending on the specific disability, and the specific 
criteria for rating his disability were provided in the July 
2005 SOC.  Therefore, the veteran has been provided with all 
necessary notice regarding his claim.  Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).  

The Board notes that efforts were made by the RO to obtain 
the veteran's service medical records from the United States 
Marine Corps Reserve and certification of their 
unavailability was received from the National Personnel 
Records Center.  The Board points out that the RO has 
requested that the veteran furnish any service medical 
records in his possession or any other documentation 
regarding the claimed laceration to the right middle finger 
during his period of ADT service, but he has not provided any 
such records.  Accordingly, another attempt to procure the 
service medical records or other relevant evidence is not 
necessary.  

VA has obtained post-service medical records.  All known and 
available records relevant to the issue on appeal have been 
obtained and associated with the veteran's claims file; and 
the veteran has not contended otherwise.  Given the decision 
below, VA need not conduct an examination with respect to the 
claim for service connection for residuals of a right middle 
finger injury.  

Accordingly, the Board finds that VA has satisfied its duty 
to assist the veteran in apprising him as to the evidence 
needed, and in obtaining evidence pertinent to his claims 
under the VCAA.  Therefore, no useful purpose would be served 
in remanding this matter for yet more development.  Such a 
remand would result in unnecessarily imposing additional 
burdens on VA, with no additional benefit flowing to the 
veteran.  The Court of Appeals for Veterans Claims has held 
that such remands are to be avoided.  Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994).  

Given the ample communications regarding the evidence 
necessary to establish service connection for a right middle 
finger injury, and higher evaluations for degenerative disc 
disease of the cervical spine, given that he has been 
provided all the criteria necessary for establishing service 
connection and increased ratings, and considering that the 
veteran is represented by a highly qualified service 
organization, we find that any notice deficiencies are moot.  
See Conway v. Principi, 353 F.3d 1369, 1374 (2004).  To that 
extent that there has been any presumed prejudicial 
preadjudicative notice error, if any, it did not affect the 
essential fairness of the adjudication now on appeal.  


II.  Factual background.

The record indicates that the veteran served in the United 
States Marine Corps (USMC) Reserves, to include periods of 
active duty for training (ADT) from November 29, 1995 to 
March 23, 1996, and from June 1, 1997 to October 14, 1997.  
Regardless of multiple search requests, the RO has not been 
able to locate any service medical records for the veteran's 
reserve service.  If service medical records are presumed 
destroyed, the Board has a heightened obligation to explain 
its findings and conclusions and consider the benefit-of-the-
doubt rule.  O'Hare v. Derwinski, 1 Vet. App. 365 (1991).  

Service medical records for the veteran's period of active 
service from July 1998 to February 2001 reflect no diagnosis, 
complaint or abnormal finding pertaining to his fingers.  A 
medical evaluation board proceeding, dated in October 2000 
reported findings of chronic cervical spine pain secondary to 
bursitis, C7 spinous process, and possible degenerative disc 
disease; clinical evaluation of the upper extremities was 
normal.  

A rating action in July 2001 granted service connection for 
bursitis C7, spinous process, with mild cervical posterior 
disk bulges at C5-6 and C6-7; a 10 percent disability rating 
was assigned, effective February 9, 2001.  

VA progress notes dated from April to May 2002 show that the 
veteran received clinical evaluation and treatment for 
chronic neck pain.  

The veteran's claim for an increased rating for the cervical 
spine disorder and for service connection for a finger 
disability was received in September 2004.  

The veteran was afforded a VA examination in February 2005.  
At that time, the veteran reported injuring his neck while 
driving a Humvee vehicle in service in 1999; he stated that 
he has had pain since that time.  It was also noted that he 
has had nonsteroidal medications and various narcotics; he 
has had two steroid injections and physiotherapy without any 
benefit.  The veteran described the pain as 7 out of 10 in 
severity without radiation.  He stated that the pain was 
aggravated by sitting for 30 minutes or standing for 45 
minutes.  On examination, the veteran was able to flex the 
neck to 45 degrees and extend the neck to 35 degrees.  
Lateral movement to the right was to 60 degrees and to the 
left 60 degrees.  He was able to tilt to the right 50 degrees 
and 50 degrees to the left.  Cervical muscle tone was normal.  
The grip of the right hand was reduced by 10 percent.  The 
tendon reflexes at the elbow and wrist were normal.  
Sensation to pinprick and vibratory stimulation of the arms 
were normal.  The impression was degenerative disk disease of 
the cervical spine with disk rupture at C5 and C6 dating to 
2002 with neck pain, moderate severity with increasing 
disability.  

The examiner noted that the veteran had problems with neck 
pain without radiation into his arms, and he used no 
assistive device.  All of the ranges of motion are associated 
with moderate pain.  There was no additional limitation with 
repetitive use and no additional limitation during flare-up.  
There was objective evidence of painful motion, but no spasm, 
no weakness, and no tenderness.  The neurological findings 
were normal.  He had had no incapacitation over the last 12 
months because of his neck, other than continued difficulty 
with sleeping.  

A March 2005 VA progress note reflects the results of an MRI 
performed in February 2005, which revealed a mild disk bulge 
at C3-C4 level; there was no evidence of spinal canal or 
neural foramina compromise throughout the whole cervical 
spine.  

After reviewing the veteran's claims folder, in July 2007, a 
VA examiner reported an impression of degenerative disk 
disease of the cervical spine with prior evidence of disk 
protrusion which has since healed with continued neck pain 
and minimal physical finding abnormalities.  The examiner 
noted that the prior evidence of disk protrusion was now 
gone.  The examiner also reported that the physical 
examination and the MRI abnormalities in February 2005 were 
distinctly improved and there was no objective basis to say 
that the veteran's cervical spine problem had gotten worse.  
Rather, the subjective data suggests that from an MRI 
advantage, as well as his clinical examination, he has 
comparatively improved.  

On the occasion of another VA examination on November 1, 
2007, it was noted that the veteran had not seen any doctor 
since his last evaluation.  It was noted that he works with 
telecommunications and had not missed any time from work in 
the past 12 months; his work involves a lot of sitting and 
standing.  The veteran indicated that his neck hurts every 
day and he has difficulty sleeping; he usually tosses and 
turns all night long.  The veteran indicated that the pain 
was located in the back of the neck with an intensity level 
rated as a 4 to 8 out of 10; he also described an occasional 
sharp pinching sensation which would cause the pain to go to 
8 out of 10 at least 4 times a week.  However, the pain was 
of very short duration, lasting anywhere from 5 minutes to 5 
hours.  There was no acute flare up lasting more than 24 
hours.  He did not wear a brace.  It was reported that he was 
able to function in his usual occupation.  He was able to 
stand for 5 minutes, walk for about 10 minutes and sit for 
about 20 to 30 minutes.  The veteran also indicated that he 
was able to lift 30 pounds but he tries to be careful.  He 
reported that he did not have an incapacitating episode of 
neck pain for the past 12 months that required a physician 
ordered bedrest.  

On examination, it was observed that his gait was normal and 
he was not using any assistive devices.  The cervical spine 
had no spasms.  He had forward flexion to 30 degrees with 
pain at the end of the motion; extension was to 45 degrees 
with pain at the end of the motion.  Rotation was to 25 
degrees on the left and 21 to the right with pain at the side 
of the neck, lateral bending to the left was to 26 degrees, 
and lateral bending to the right was to 25 degrees with pain 
at the end of the motion.  Following 3 repetitions of active 
range of motion the same measurements were noted as above 
with no further decrease in motion, and this is mainly due to 
pain with no impaired endurance and no weakened movement.  
Both biceps and triceps jerks were equal 1+.  Both knee jerks 
and ankle jerks were equal 1+.  There was no sensory deficit 
to pinprick or touch.  The strength was within normal limits 
in the upper extremities and lower extremities.  There was no 
atrophy of the muscles.  X-ray study of the cervical spine 
revealed degenerative disk disease of C3-C4, C4-C5, and C5-
C6.  The examiner noted that, except as noted in the history 
and examination above, there was no change in active range of 
motion following repeat testings, and no additional losses of 
range of motion of the cervical spine was recommended due to 
painful motion, impaired endurance or weakened movement.  The 
pertinent diagnosis was cervical spine with degenerative disk 
disease at C3-C4, C-4/C-5, and C-5/C6 with resolved bursitis 
at the C7 spinous process, with no tenderness noted at 
present, and improved mild cervical posterior disk bulges as 
noted previously at C-5-C6 and C6-C7 with limited motion.  

At his personal hearing in April 2008, the veteran indicated 
that he had difficulty sleeping as a result of his neck pain.  
The veteran testified that although he has a full time job, 
he is uncertain as to how much longer he will be able to 
continue working.  The veteran indicated that he has chronic 
neck pain every day, and no medication has helped to reduce 
the pain; he stated that acupuncture has provided only 
temporary relief.  The veteran testified that the pain is 
located in the back of his neck between the shoulder blades; 
he stated that he is unable to lean all the way back, he 
can't stand for any prolonged period and he has difficulty 
sleeping because he's always tossing and turning.  The 
veteran indicated that his job involved driving around and 
performing maintenance on cell towers.  He denied any pain in 
his arms or legs.  The veteran related that he sustained 
lacerations to the fingers while on active duty for training 
in 1997; he stated that he had not had any treatment for the 
finger.  


III.  Legal Analysis-Service connection.

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty, or from aggravation of a pre-existing 
injury suffered or disease contracted in the line of duty.  
See 38 U.S.C.A. §§ 1110, 1131 (West 2002 & Supp. 2007); 38 
C.F.R. § 3.303 (2007).  Service connection may be granted for 
a disability diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disability is due to disease or injury that was 
incurred or aggravated in service.  38 C.F.R. § 3.303(d).  

Service-connected disability compensation may only be paid to 
a "veteran." The term "veteran" is defined in 38 U.S.C.A. 
§ 101(2) as "a person who served in the active military, 
naval, or air service, and who is discharged or released 
therefrom under conditions other than dishonorable."  38 
U.S.C.A. § 101(24) defines the term "active military, naval, 
or air service" as including active duty (AD) and any period 
of active duty for training (ADT) during which the individual 
concerned was disabled or died from a disease or injury 
incurred or aggravated in the line of duty.  The term "active 
duty" is defined in 38 U.S.C.A. § 101(21) to include full 
time duty in the Armed Forces, other than active duty for 
training.  Further, ADT includes full-time duty performed by 
Reserve or National Guard members for training purposes.  See 
38 U.S.C.A. § 101(22); 38 C.F.R. § 3.6(c).  Annual training 
is an example of active duty for training, while weekend 
drills are inactive duty training (IADT).  Service connection 
is available for any period of ADT or IADT during which the 
individual concerned was disabled or died from an injury 
incurred or aggravated in the line of duty.  38 U.S.C.A. 
§ 101(24) (West 2002); 38 C.F.R. § 3.6 (2007).  The Court has 
re-affirmed that service connection is available for 
injuries, and not diseases, sustained on inactive duty for 
training.  See Brooks v. Brown, 5 Vet. App. 484 (1993).  
Thus, service connection may be established for disability 
resulting from injuries or diseases incurred during AD or 
ADT, or injuries incurred in IADT.  

The Court has consistently held that, under the law cited 
above, "[a] determination of service connection requires a 
finding of the existence of a current disability and a 
determination of a relationship between that disability and 
an injury or disease incurred in service."  Watson v. Brown, 
4 Vet. App. 309, 314 (1993).  This principle has been 
repeatedly reaffirmed by the United States Court of Appeals 
for the Federal Circuit, which recently stated that "a 
veteran seeking disability benefits must establish . . . the 
existence of a disability [and] a connection between the 
veteran's service and the disability."  Boyer v. West, 210 
F.3d 1351, 1353 (Fed. Cir. 2000).  

Generally, medical evidence, rather than lay evidence, is 
required to establish a medical diagnosis.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  However, in certain 
uncomplicated circumstances, lay evidence may suffice.  
Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) 
(explaining in footnote 4 that lay evidence is competent to 
identify a simple condition such as a broken leg but not more 
complex issues such as identifying a form of cancer).  

When all the evidence is assembled, the Board is then 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether the preponderance of 
the evidence is against the claim, in which case the claim is 
denied.  See 38 U.S.C.A. § 5107(a); 38 C.F.R. § 3.102; and 
Gilbert v. Derwinski, 1Vet. App. 49, 55 (1990).  

Analysis.

The veteran contends that he lacerated his right middle 
finger during his period of ADT in 1997.  The Board 
acknowledges that SMRs from this period of ADT are not 
available.  Several attempts were made to secure the SMRs 
from the National Personnel Records Center (NPRC).  The NPRC 
responded that they had been unsuccessful in obtaining the 
Marine Corps Reserve service records.  See O'Hare vs. 
Derwinski, 1 Vet. App. 365 (1991) (where SMRs have been 
destroyed or are unavailable, the Board has a heightened duty 
to provide and explanation of reasons or bases for its 
findings).  

Available service medical records from the veteran's period 
of active duty from 1998 to 2001, however, are completely 
silent for any complaints of or treatment for any laceration 
injury to the right middle finger.  Examination showed the 
upper extremities were normal.  

The post-service medical records, including VA outpatient 
treatment reports as well as VA examination reports, dated 
from April 2002 through November 2007, are completely silent 
with respect to any reference to or notice of a right middle 
finger deformity or disability.  No neurological, orthopedic 
or muscular disability is shown.  Nevertheless, at the 
veteran's hearing in April 2008, the undersigned noted on the 
record that the tip of the veteran's finger was deformed.  
This deformity is capable of lay observation and, thus, lay 
observation is sufficient for a diagnosis of a deformity of 
the tip of the veteran's right middle finger.  Despite the 
absence of any complaints of or reference to any kind to 
deformity of the finger in the veteran's intervening active 
duty service medical records and postservice medical records, 
the Board finds that the veteran's testimony is credible and 
that the deformity of the finger noted at the hearing in 
April 2008 is a result of a laceration injury sustained 
during his ADT from June to October 1997.  Therefore, service 
connection for a deformity of the right middle finger as a 
residual of injury to that finger is warranted.  


IV.  Legal Analysis-Increased rating.

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R.  Part 4 (2007).  The Board 
attempts to determine the extent to which the veteran's 
service-connected disability adversely affects his ability to 
function under the ordinary conditions of daily life, and the 
assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10 (2007).  

Where there is a question as to which of two evaluations 
should be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

The veteran's claim for an increased rating for the cervical 
spine disorder was received in September 2004, and the 
present appeal is therefore governed by the current General 
Rating Formula for Diseases and Injuries.  For diagnostic 
codes 5235 to 5243 (unless 5243 is evaluated under the 
Formula for Rating Intervertebral Disc Syndrome based on 
incapacitating episode) a 100 percent rating is warranted 
when there is unfavorable ankylosis of the entire spine.  A 
50 percent rating is warranted when there is unfavorable 
ankylosis of the entire thoracolumbar spine.  A 40 percent 
rating is warranted when there is unfavorable ankylosis of 
the entire cervical spine; or, forward flexion of the 
thoracolumbar spine 30 degrees or less; or, favorable 
ankylosis of the entire thoracolumbar spine.  A 30 percent 
rating is warranted when there is forward flexion of the 
cervical spine 15 degrees or less; or, favorable ankylosis of 
the entire cervical spine.  A 20 percent rating is warranted 
when there is forward flexion of the thoracolumbar spine 
greater than 30 degrees but not greater than 60 degrees; or, 
forward flexion of the cervical spine greater than 15 degrees 
but not greater than 30 degrees; or, combined range of motion 
of the cervical spine not greater than 170 degrees; or, 
muscle spasm or guarding severe enough to result in abnormal 
gait or abnormal spinal contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis.  

The new criteria also includes the following provisions:

Note (1): Evaluate any associated objective neurologic 
abnormalities, including, but not limited to, bowel or 
bladder impairment, separately, under an appropriate 
diagnostic code.

Note (2): (See also Plate V.) For VA compensation purposes, 
normal forward flexion of the cervical spine is zero to 45 
degrees, extension is zero to 45 degrees, left and right 
lateral flexion are zero to 45 degrees, and left and right 
lateral rotation are zero to 80 degrees.  The combined range 
of motion refers to the sum of the range of forward flexion, 
extension, left and right lateral flexion, and left and right 
rotation.  The normal combined range of motion of the 
cervical spine is 340 degrees and of the thoracolumbar spine 
is 240 degrees.  The normal ranges of motion for each 
component of spinal motion provided in this note are the 
maximum that can be used for calculation of the combined 
range of motion.

Note (5): For VA compensation purposes, unfavorable ankylosis 
is a condition in which the entire cervical spine, the entire 
thoracolumbar spine, or the entire spine is fixed in flexion 
or extension, and the ankylosis results in one or more of the 
following: difficulty walking because of a limited line of 
vision; restricted opening of the mouth and chewing; 
breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching.  Fixation of a spinal segment 
in neutral position (zero degrees) always represents 
favorable ankylosis.

Pursuant to Diagnostic Code 5243 (regarding intervertebral 
disc syndrome (IVDS)), a 60 percent disability rating is 
warranted when there are incapacitating episodes having a 
total duration of at least six weeks during the past 12 
months.  A 40 percent rating is warranted when there are 
incapacitating episodes having a total duration of at least 
four weeks, but less than six weeks during the past 12 
months.  A 20 percent rating is warranted when there are 
incapacitating episodes having a total duration of at least 
two weeks, but less than four weeks during the past 12 
months.  A 10 percent rating is warranted when there are 
incapacitating episodes having a total duration of at least 
one week, but less than two weeks during the past 12 months.  
An incapacitating episode is defined as a period of acute 
signs and symptoms due to intervertebral disc syndrome that 
required bed rest prescribed by a physician and treatment by 
a physician.  An evaluation can be had either on the total 
duration of incapacitating episodes over the past 12 months 
or by combining separate evaluations of the chronic 
orthopedic and neurologic manifestations along with 
evaluations for all other disabilities under 38 C.F.R. 
§ 4.25, whichever method resulted in the higher evaluation.  

Pursuant to Diagnostic Code 5010, traumatic arthritis is to 
be rated as analogous to degenerative arthritis under 38 
C.F.R. § 4.71a, Diagnostic Code 5003.  

Pursuant to Diagnostic Code 5003, degenerative arthritis, 
established by X-ray findings, will be rated on the basis of 
limitation of motion under the appropriate diagnostic codes 
for the specific joint or joints involved.  However, when 
limitation of motion of the specific joint or joints involved 
is noncompensable under the appropriate diagnostic codes, a 
rating of 10 percent is for application for each major joint 
or groups of minor joints affected by limitation of motion, 
to be combined, not added under Diagnostic Code 5003.  38 
C.F.R. § 4.71a; see also Degmetich v. Brown, 104 F.3d 1328, 
1331 (Fed. Cir. 1997).  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  Id 

It should also be noted that when evaluating disabilities of 
the musculoskeletal system, 38 C.F.R. § 4.40 allows for 
consideration of functional loss due to pain and weakness 
causing additional disability beyond that reflected on range 
of motion measurements.  DeLuca v. Brown, 8 Vet. App. 202 
(1995).  Further, 38 C.F.R. § 4.45 provides that 
consideration also be given to weakened movement, excess 
fatigability and incoordination.  


A.  A rating in excess of 10 percent prior to November 1, 
2007.

The veteran's cervical spine disability was evaluated as 10 
percent disabling under the diagnostic criteria for 
degenerative arthritis of the spine.  Such an evaluation 
contemplates forward flexion of the cervical spine greater 
than 30 degrees but not greater than 40 degrees, combined 
range of motion of the cervical spine greater than 170 
degrees but not greater than 335 degrees, or muscle spasm, 
guarding, or localized tenderness not resulting in abnormal 
spinal contour.  An evaluation of 20 percent requires 
evidence of forward flexion of the cervical spine greater 
than 15 degrees but not greater than 30 degrees, the combined 
range of motion of the cervical spine not greater than 170 
degrees, or muscle spasm or guarding severe enough to result 
in an abnormal spinal contour.  

Having reviewed the evidence pertaining to this claim, the 
Board concludes that an evaluation in excess of 10 percent is 
not warranted for the veteran's cervical spine disability.  
The evidence clearly shows that forward flexion of the 
veteran's cervical spine was measured at 45 degrees, and that 
combined range of motion was 300 degrees.  There is no 
evidence of muscle spasm or guarding resulting in abnormal 
spinal contour.  

The Board acknowledges that the veteran's cervical spine 
disability was characterized by pain and decreased mobility.  
However, his functional impairment due to all factors is 
essentially similar to his actual range of motion.  DeLuca.  
The 10 percent evaluation contemplates pain on motion.  38 
C.F.R. § 4.59.  

In summary, any limitation of the cervical spine that may 
exist, as well as any functional impairment that can be 
attributed to pain and weakness, has been considered in the 
assignment of a 10 percent rating under Diagnostic Code 5242.  
Neither the objective evidence nor subjective evidence 
suggests functional impairment approximating flexion not 
greater than 30 degrees, or the combined range of motion of 
the cervical spine not greater than 170 degrees, or any other 
functional impairment warranting a separate evaluation.  
Furthermore, as reflected in the February 2005 VA 
examination, there was no additional limitation with 
repetitive use and no additional limitation during flare-up.  
The examiner noted that there was objective evidence of 
painful motion, but there was no spasm, no weakness and no 
tenderness.  Stated differently, although there was pain with 
motion, he was not functionally limited to 30 degrees of 
flexion due to any factor.  DeLuca.  Thus, he is not shown to 
warrant more than a 10 percent rating for his cervical spine 
disorder under the General Rating Formula prior to November 
1, 2007.  

Lastly, the record establishes that there were no neurologic 
deficits and bed rest had not been prescribed.  Therefore, 
the evidence clearly fails to show him to meet the criteria 
for a 20 percent rating for his cervical spine condition 
based on incapacitating episodes, and a separate rating for 
neurological manifestations is inappropriate.  

Thus, the preponderance of the evidence is against a rating 
in excess of 10 percent for the cervical spine disorder prior 
to November 1, 2007.  

B.  A rating in excess of 20 percent from November 1, 2007.

In order to warrant a rating in excess of 20 percent, the 
cervical spine disability must be manifested by forward 
flexion of the cervical spine limited to 15 degrees or less; 
or, favorable ankylosis of the entire cervical spine.  

Based on the evidence, the Board finds that the veteran's 
range of motion clearly falls within the schedular range for 
the 20 percent evaluation.  

Significantly, on the occasion of the VA examination on 
November 1, 2007, the veteran's cervical flexion was to 30 
degrees, with pain at the end of the motion.  Thus, forward 
cervical flexion was not greater than 30 degrees as required 
for the 20 percent rating but was not limited to 15 degrees 
as required for the 30 percent rating.  

Alternatively, 30 percent may be assigned for favorable 
ankylosis of the entire cervical spine, but there is no 
indication in this case of any cervical ankylosis.  The 
veteran has not asserted, and the evidence does not show, 
that he had incapacitating episodes with bedrest prescribed 
by a doctor, so rating under that formula is not applicable.  

In regards to DeLuca criteria, there is no medical evidence 
to show that there is any additional loss of motion of the 
cervical spine due to pain or flare-ups of pain, supported by 
objective findings, or due to excess fatigability, weakness 
or incoordination, to a degree that supports a rating in 
excess of 20 percent.  In fact, following the November 2007 
VA examination, the examiner noted that there was no change 
in active range of motion following repeat testing; and, no 
additional loss of range of motion of the cervical spine was 
recommended due to painful motion, impaired endurance, or 
weakened movement.  

In addition, from November 1, 2007, there is no competent 
evidence to show intervertebral disc syndrome with 
incapacitating episodes having a total duration of at least 
four weeks but less than six weeks during the past 12 months.  
In the November 1, 2007 VA examination, the examiner 
specifically stated that the veteran had not experienced any 
incapacitation over the last 12 months because of the 
cervical spine.  There is also no medical evidence of a 
neurological disability associated with or due to the 
cervical spine disorder, which warrants a separate 
compensable rating.  See 38 C.F.R. § 4.71a, Note 1 after 
Diagnostic Code 5243.  Accordingly, an evaluation in excess 
of 20 percent from November 1, 2007, for the veteran's 
service-connected disc disease of the cervical spine, is not 
warranted.  

In sum, the Board concludes that the preponderance of the 
evidence is against an evaluation in excess of 10 percent for 
degenerative disc disease of the cervical spine prior to 
November 1, 2007, and a rating in excess of 20 percent from 
November 1, 2007.  As the preponderance of the evidence is 
against the claim, the benefit of the doubt doctrine does not 
apply to this aspect of the claim.  38 U.S.C.A. § 5107(b); 
Gilbert, supra.  

As required by Schafrath v. Derwinski, 1 Vet. App. 589, 593 
(1991), the Board has considered the potential application of 
various provisions of Title 38 of the Code of Federal 
Regulations, whether or not the veteran raised them, 
including 38 C.F.R. § 3.321(b) (1), which governs 
extraschedular ratings.  The Board finds that the evidence of 
record does present such "an exceptional or unusual 
disability picture as to render impractical the application 
of the regular rating schedule standards." 38 C.F.R. 
§ 3.321(b) (1) (2007).  In this regard, the Board finds that 
there has been no showing by the veteran that his service-
connected degenerative arthritis of the cervical spine has 
resulted in marked interference with employment or 
necessitated frequent periods of hospitalization.  Under 
these circumstances, the Board finds that the veteran has not 
demonstrated disability to a degree so as to render 
impractical the application of the regular rating schedule 
standards.  In the absence of such factors, the Board finds 
that criteria for submission for assignment of an 
extraschedular rating pursuant to 38 C.F.R. § 3.321(b) (1) 
are not met.  See Bagwell v. Brown, 9Vet. App. 337 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  







	(CONTINUED ON NEXT PAGE)






ORDER

Service connection for residuals of a right middle finger 
injury is allowed.  

Entitlement to a rating in excess of 10 percent for 
degenerative disc disease, cervical spine, prior to November 
1, 2007, is denied.  

Entitlement to a rating in excess of 20 percent for 
degenerative disc disease, cervical spine, beginning November 
1, 2007, is denied.  



____________________________________________
HOLLY E. MOEHLMANN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


